            Case 1:11-cr-01069-VM Document 25 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


           -v-                                               No. 0208 1:11-CR-1069
                                                                     ORDER
 Jack Maldonado,
                                     Supervisee



Honorable Victor Marrero, Senior U.S. District Judge:




        You must reside in a Residential Re-Entry Center for up to one hundred twenty (120)
days, or until the resolution of violation proceedings. During which time you must not be
permitted to leave the facility except for work, medical or psychological treatment, religious
observance or other acceptable reasons as approved by the Probation Department. You must
abide by all the rules and regulations of the Residential Re-Entry Center, which shall include a
subsistence payment to the facility based upon income earned.




SO ORDERED.

Dated:           February 5, 2021
                 New York, New York




                                                              Honorable Victor Marrero
                                                              Senior U.S. District Judge
